There is no pretense that respondent was engaged in "canvassing" when she was injured. Decision is put on the ground that during the meeting, which she was on her way to attend, she would have been engaged in her employment. There is nothing to bring the case under the "emergency call" rule of Nehring v. Minnesota Min.  Mfg. Co. 193 Minn. 169,258 N.W. 307. If respondent had attended the meeting in question and thereat would have been engaged in her employment, it must follow that when injured she was but on her way to the working premises but had not reached them. Hence, in my judgment, she should be denied recovery under the rule of such cases as Kelley v. Northwest Paper Co. 190 Minn. 291, 251 N.W. 274.
There is manifest and cruel injustice in denying recovery for the death of a workman under circumstances such as those presented in the Kelley case and allowing compensation for mere disability incurred as was that of this respondent. The latter, in my view, is not permitted by the workmen's compensation act [1 Mason Minn. St. 1927, § 4326(j)].